




SIXTH AMENDMENT AGREEMENT
This SIXTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 29th day of
May, 2014 among:
(a)    CINTAS CORPORATION NO. 2, a Nevada corporation (“Borrower”);


(b)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;


(c)    KEYBANK NATIONAL ASSOCIATION, as joint lead arranger and administrative
agent for the Lenders under the Credit Agreement (“Agent”);


(d)    J.P. MORGAN SECURITIES LLC (successor by merger to Banc One Capital
Markets, Inc.), as joint lead arranger under the Credit Agreement;


(e)    JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A.), as
syndication agent under the Credit Agreement;


(f)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as co-documentation agent under
the Credit Agreement;


(g)    U.S. BANK NATIONAL ASSOCIATION, as co-documentation agent under the
Credit Agreement; and


(h)    FIFTH THIRD BANK, as co-documentation agent under the Credit Agreement.


WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of May 28, 2004, that provides, among other things, for
loans and letters of credit aggregating Three Hundred Million Dollars
($300,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);


WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Applicable
Facility Fee Rate”, “Applicable Margin”, “Commitment Period” and “Eurodollar
Rate” therefrom and to insert in place thereof, respectively, the following:


“Applicable Facility Fee Rate” shall mean:


(a)    for any date prior to the Sixth Amendment Effective Date, the Applicable
Facility Fee Rate in effect prior to the Sixth Amendment Effective Date;


(b)    effective on the Sixth Amendment Effective Date until the first Margin
Adjustment Date after the Sixth Amendment Effective Date, ten (10.0) basis
points; and


(c)    commencing on the first Margin Adjustment Date after the Sixth Amendment
Effective Date and on each Margin Adjustment Date thereafter, the number of
basis points set forth in the following matrix, based upon the S&P Rating or the
Moody’s Rating in effect at such time:
    




--------------------------------------------------------------------------------




Level
S&P Rating
Moody’s Rating
Applicable Basis Points for the Facility Fee
1
A+ or higher
A1 or higher
6.0
2
A
A2
8.0
3
A-
A3
10.0
4
BBB+
Baa1
12.5
5
BBB
Baa2
15.0
6
less than BBB
less than Baa2
17.5



provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Facility Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Facility Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Facility Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Facility Fee Rate shall
be set at Level 6. Changes to the Applicable Facility Fee Rate shall be
immediately effective on each Margin Adjustment Date. The above matrix does not
modify or waive, in any respect, the rights of Agent and the Lenders to charge
the Default Rate, or the rights and remedies of Agent and the Lenders pursuant
to Articles VII and VIII hereof.


“Applicable Margin” shall mean:


(a)    for any date prior to the Sixth Amendment Effective Date, the Applicable
Margin in effect prior to the Sixth Amendment Effective Date;


(b)    effective on the Sixth Amendment Effective Date until the first Margin
Adjustment Date after the Sixth Amendment Effective Date, ninety (90.0) basis
points for Eurodollar Loans; and


(c)    commencing on the first Margin Adjustment Date after the Sixth Amendment
Effective Date and on each Margin Adjustment Date thereafter, the number of
basis points set forth in the following matrix, based upon the S&P Rating or the
Moody’s Rating in effect at such time:


Level
S&P Rating
Moody’s Rating
Applicable Basis Points for Eurodollar Loans
1
A+ or higher
A1 or higher
69.0
2
A
A2
79.5
3
A-
A3
90.0
4
BBB+
Baa1
100.0
5
BBB
Baa2
110.0
6
less than BBB
less than Baa2
132.5



provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Margin shall be based upon the higher of the applicable S&P Rating and Moody’s
Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and such difference is two Levels or more,
then the Applicable Margin shall be based upon the Level immediately below the
Level determined based on the higher of the S&P Rating and the Moody’s Rating,
(iii) if only one of the two ratings (S&P Rating or Moody’s Rating) shall exist,
then the existing rating shall determine the Level of the Applicable Margin, and
(iv) if neither the S&P Rating nor the Moody’s Rating shall exist, then the
Applicable Margin shall be set at Level 6. Changes to the Applicable Margin
shall be immediately effective on each Margin Adjustment Date. The above matrix
does not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.


“Commitment Period” shall mean the period from the Closing Date to May 28, 2019
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.




--------------------------------------------------------------------------------






“Eurodollar Rate” shall mean, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained by dividing
(a) the rate of interest, determined by Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average of
the per annum rates at which deposits in immediately available funds in Dollars
for the relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent’s discretion) by at
least three prime banks in any Eurodollar market reasonably selected by Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan hereunder; by (b) 1.00 minus the
Reserve Percentage.


2.    Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as
amended from time to time.


“Sixth Amendment Effective Date” shall mean May 29, 2014.


3.    Addition to Requirement of Law Provisions. Section 3.1 of the Credit
Agreement is hereby amended to add the following new subsection (e) at the end
thereof:


(e)    For purposes of this Section 3.1 and Section 3.4(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


4.    Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:


(a)    execute and deliver to Agent, for its sole benefit, the Sixth Amendment
Agent Fee Letter, and pay to Agent the fees stated therein;


(b)    execute and deliver to Agent, for the pro rata benefit of the Lenders,
the Sixth Amendment Closing Fee Letter, and pay to Agent the fees stated
therein;


(c)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(d)    pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.


5.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the Sixth Amendment Effective Date as
if made on the Sixth Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) Borrower is not




--------------------------------------------------------------------------------




aware of any claim or offset against, or defense or counterclaim to, Borrower’s
obligations or liabilities under the Credit Agreement or any Related Writing;
and (g) this Amendment constitutes a valid and binding obligation of Borrower in
every respect, enforceable in accordance with its terms, except as enforcement
may be limited by bankruptcy or insolvency laws or similar laws affecting the
rights of creditors generally or by general principles of equity.


6.    Waiver and Release. Borrower, by signing below, hereby waives and releases
Agent, and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims arising out of, or relating to, the Credit
Agreement and the other Loan Documents of which Borrower is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


7.     References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


8.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


9.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


10.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


11.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------




JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.




                                                                                                   
    
CINTAS CORPORATION NO. 2
 
 
 
By:
/s/ J. Michael Hansen
 
Name:
J. Michael Hansen
 
 
Title:
Vice President & Treasurer
 
 
 
 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION
    as Agent and as a Lender
 
 
 
 
 
By:
/s/ Brian Fox
 
Name:
Brian Fox
 
 
Title:
Vice President
 
 

























































Signature Page 1 of 8 to
Sixth Amendment Agreement






--------------------------------------------------------------------------------




                                                                                                   



JPMORGAN CHASE BANK, N.A.
    as Syndication Agent and as a Lender
 
 
 
By:
/s/ Dana J. Moran
 
Name:
Dana J. Moran
 
 
Title:
Vice President
 
 
 
 
 
 
 

























































































Signature Page 2 of 8 to
Sixth Amendment Agreement






--------------------------------------------------------------------------------










THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
    as Co-Documentation Agent and as a Lender
 
 
 
By:
/s/ Thomas J. Sterr
 
Name:
Thomas J. Sterr
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 



                        




















































































Signature Page 3 of 8 to
Sixth Amendment Agreement






--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION
    as Co-Documentation Agent and as a Lender
 
 
 
By:
/s/ Kenneth R. Fieler
 
Name:
Kenneth R. Fieler
 
 
Title:
Vice President
 
 
 
 
 
 
 

























































































Signature Page 4 of 8 to
Sixth Amendment Agreement






--------------------------------------------------------------------------------








                            
                        
FIFTH THIRD BANK
    as Co-Documentation Agent and as a Lender
 
 
 
By:
/s/ Megan S. Szewc
 
Name:
Megan S. Szewc
 
 
Title:
Vice President
 
 
 
 
 
 
 

























































































Signature Page 5 of 8 to
Sixth Amendment Agreement






--------------------------------------------------------------------------------









                        
PNC BANK, NATIONAL ASSOCATION
 
 
 
 
 
By:
/s/ C. Joseph Richardson
 
Name:
C. Joseph Richardson
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 





























































































Signature Page 6 of 8 to
Sixth Amendment Agreement




--------------------------------------------------------------------------------










                        
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Keith Luettel
 
 
Name:
Keith Luettel
 
 
Title:
Vice President
 
 
 
 
 
 
 



                            
























































































Signature Page 7 of 8 to
Sixth Amendment Agreement




--------------------------------------------------------------------------------










                            
THE NORTHERN TRUST COMPANY
 
 
 
 
 
 
By:
/s/ Peter J. Hallan
 
 
Name:
Peter J. Hallan
 
 
Title:
Vice President
 
 
 
 
 
 
 



























































































Signature Page 8 of 8 to
Sixth Amendment Agreement




--------------------------------------------------------------------------------






GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Sixth Amendment Agreement dated as of May 29, 2014. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent arising out of, or relating to, the
Credit Agreement and the other Loan Documents, of which the undersigned are
aware or should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
          


CINTAS CORPORATION
 
CINTAS CORPORATION NO. 3
 
 
 
 
 
 
 
By:
/s/ J. Michael Hansen
 
 
By:
/s/ J. Michael Hansen
 
Name:
J. Michael Hansen
 
 
 
Name:
J. Michael Hansen
Title:
Vice President & Treasurer
 
Title:
Vice President & Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CINTAS CORP. NO. 8, INC.
 
CINTAS - RUS, L.P.
    as Agent and as a Lender
 
    as Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Michael Hansen
 
 
By:
/s/ J. Michael Hansen
 
Name:
J. Michael Hansen
 
Name:
J. Michael Hansen
Title:
Vice President & Treasurer
 
Title:
Vice President & Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CINTAS CORP. NO. 15, INC.
 
CINTAS CORPORATE SERVICES, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Michael Hansen
 
 
By:
/s/ J. Michael Hansen
 
Name:
J. Michael Hansen
 
Name:
J. Michael Hansen
Title:
Vice President & Treasurer
 
Title:
Vice President & Treasurer





















Signature Page to
Guarantor Acknowledgment and Agreement


